134 B.R. 124 (1991)
SAAB CARS USA, INC., Appellant,
v.
WILLS MOTORS, INC., Appellee.
No. 91 MISC. -47 (VLB).
United States District Court, S.D. New York.
December 17, 1991.
Charles D. Bock, New York City, for SAAB.
Michael R. Gottlieb, Middletown, N.Y., for Wills Motors.
Jonathan L. Flaxer, Winick & Rich, New York City, for Barclays.

ORDER
VINCENT L. BRODERICK, District Judge.
SAAB Cars USA, Inc. ("SAAB") has appealed from an order of the Bankruptcy Court dated December 3, 1991 and the Bankruptcy Court's opinion of November 21, 1991 which order and opinion denied SAAB's motion to amend the Bankruptcy Court's November 6, 1991 Order pursuant to 11 U.S.C. §§ 363 and 365 providing, inter alia, for the transfer of SAAB's Dealer Sales and Service Agreement with the debtor, Wills Motors, Inc. to Mr. Leon Geller.
For the reasons stated on the record on December 16, 1991, the Bankruptcy Court's *125 December 3, 1991 Order and November 21, 1991 Opinion, 133 B.R. 303, are in all respects affirmed.
SO ORDERED.